GANTT, P. J.
At the April term, 1902, the grand jury of Morgan county preferred an indictment for murder in the first degree against the defendant Henry Owens for the murder of James M. Lawrence on the eleventh day of January, 1902, in said county.
On the twenty-fourth of April, 1902, defendant was arraigned and his plea of not guilty entered.
On his application defendant obtained a continuance until the August term, 1902.
*358At the August term, 1902, defendant was put on trial and convicted of murder in the second degree on August 20, 1902.
A motion for a new trial was filed in due time and was heard and overruled on the twenty-seventh of September, 1902, and defendant sentenced to the penitentiary for a term of ten years, and appeal was taken to this court and a transcript was ordered to be furnished him at the expense of the State.
The time for filing a bill of exceptions was extended by the court until the second day of the December term, 1902.
On the first day of the December term, or December 8,1902, the time for filing- the bill of exceptions was again extended for sixty days from that date. After-wards, in vacation, the time for filing his bill of exceptions was extended until March 14, 1903. And on March 14, 1903, the time was again extended until the third Monday in April, 1903, and on April 20, 1903, the time was ¿gain extended for thirty days from that date.
Notwithstanding that the transcript of the evidence and record was ordered furnished at the cost of the State and the time for filing the bill of exceptions had been extended for nearly eight months, no bill of exceptions was filed, so far as this record shows, and the cause is before us on the record proper alone. The indictment is in all respects sufficient and there is no error in the record and none suggested.
The judgment is affirmed.
All concur.